DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 02/02/2022 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (US 2016/0126321 A1; hereafter Kubota) in view of TSUNAGI (US 2021/0358724; hereafter TSUNAGI) and Liu et al (US 2001/0042511; hereafter Liu).

Regarding claim 1, Kubota discloses an apparatus comprising:
a SiC material component, the SiC material component, comprising:
two or more superposed layers each having a different light transmittance value and color (Fig 2, monocrystalline SiC layer 12 and polycrystalline SiC, Para [0058], based on different material characteristic, each having different light transmittance value and color) and ; wherein each of superposed layers contains SiC (Fig 2, monocrystalline SiC layer 12 and polycrystalline SiC, Para [0058]).
But, Kubota does not disclose explicitly wherein a color is gradually changed at a boundary between any two adjacent superposed layers and a SiC material component of a plasma processing device, the plasma processing device to use the SiC material component for fabricating a semiconductor.  
However TSUNAGI discloses wherein a color is gradually changed at a boundary between any two adjacent superposed layers (Para [ 0060]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Kubota in light of TSUNAGI teaching” wherein a color is gradually changed at a boundary between any two adjacent superposed layers (Para [ 0060])” for further advantage such as color can be changed in the boundary region for light transmitting light in different direction.

But, Kubota and TSUNAGI does not disclose explicitly a SiC material component of a plasma processing device, the plasma processing device to use the SiC material component for fabricating a semiconductor.  
However Liu discloses a SiC material component of a plasma processing device, the plasma processing device to use the SiC material component for fabricating a semiconductor (Para [ 0008]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Kubota and TSUNAGI in light of Liu teaching “a SiC material component of a plasma processing device, the plasma processing device to use the SiC material component for fabricating a semiconductor (Para [ 0008])” for further advantage such as high quality film formation and improve device performance.

However, Claim 1 contain(s) process limitations “a SiC material component of a plasma processing device, the plasma processing device to use the SiC material component for fabricating a semiconductor” These limitations invoke the Product-by-Process doctrine.  Product-by-process limitations are not limited by the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  Specifically a SiC material component of a plasma processing device, the plasma processing device to use the SiC material component for fabricating a semiconductor does not appear to structurally distinguish the invention over the resulting structure produced by the prior art.  The burden to show that the claimed method necessarily distinguishes over the prior art is on the applicant.

Regarding claim 3, Kubota, TSUNAGI and Liu discloses the apparatus of claim 1, Kubota further discloses wherein compositions of the superposed layers are the same (Fig 2, Para [0058-0050], Sic layers 11 and 12).  

Regarding claim 5, Kubota, TSUNAGI and Liu discloses the apparatus of claim 1, Kubota further discloses wherein interception of growth of one or more abnormal crystals is included in the boundary of superposed layers (Fig 2, Para [0058-0060]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (US 2016/0126321 A1; hereafter Kubota) in view of TSUNAGI (US 2021/0358724; hereafter TSUNAGI) and Liu et al (US 2001/0042511; hereafter Liu) as applied claims above and further in view of Jiang et al (US 2015/0047882 A1; hereafter Jiang).

Regarding claim 4, Kubota, TSUNAGI and Liu discloses the apparatus of claim 1, But, Kubota, TSUNAGI and Liu does not disclose explicitly the wherein the superposed layers are superposed on a graphite base material.  
In a similar field of endeavor, Jiang discloses the wherein the superposed layers are superposed on a graphite base material (Fig 2, Sic layers on graphite substrate).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Kubota, TSUNAGI and Liu in light of Ishibashi teaching “the wherein the superposed layers are superposed on a graphite base material (Fig 2, Sic layers on graphite substrate).” for further advantage such as high quality device formation and improve device performance. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898